UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2013 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2013 Annual Report to Shareholders DWS Small Cap Value Fund (formerly DWS Dreman Small Cap Value Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 39 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Market Overview and Fund Performance DWS Small Cap Value Fund returned 35.95% during the 12-month period ended November 30, 2013. The fund's benchmark, the Russell 2000® Value Index, returned 37.60%. Investment Process In choosing stocks, we focus on individual security selection rather than industry selection. We use an active process that combines financial analysis with company visits to evaluate management and strategies. Company research lies at the heart of the investment process. We emphasize individual selection of stocks across all economic sectors, focusing on companies that we believe have strong management, identifiable catalysts (e.g., acquisitions or new products) and valuations that offer an attractive risk/reward trade-off. We utilize multiple sources for idea generation, as we believe quantitative screens by themselves are not robust enough to consistently source attractive investment ideas. As the return of the benchmark would indicate, small-cap stocks overall delivered a strong performance during the past year. The combination of improving economic conditions, favorable U.S. Federal Reserve Board (the Fed) policy and elevated investor risk appetites helped small cap stocks, as did the fact that their business tends to have a more domestic focus than their large-cap counterparts, which enabled them to take advantage of the strength in the U.S. economy in comparison to its global peers. In addition, investors were encouraged by the robust financial health and steady earnings growth of smaller companies. Performance Attribution On September 3, 2013, the fund's management team changed. At that point, we began the process of transitioning the portfolio. Due to the change, the fund's 12-month results for the period ending November 30, 2013 incorporate the results of two management teams. Prior to the change in management, the fund outperformed its benchmark. During this time, the fund's return benefited from management's strong stock selection in the financial sector, where top individual performers included Protective Life Corp.,* Waddell & Reed Financial, Inc.* and The Hanover Insurance Group, Inc.* Stock selection in the industrials, consumer discretionary and energy sectors also aided performance, as did an underweight position in the lagging utilities group. On the negative side, relative performance was hurt by the fund's stock selection in the materials sector, where the mining stocks Pan American Silver Corp.,* Coeur Mining, Inc.* and AuRico Gold Inc.* underperformed the rest of the sector by a wide margin. * Not held in the portfolio as of November 30, 2013. From the September 3, 2013 changeover through the end of the period November 30, 2013, we underperformed the benchmark. The primary factor in this shortfall was our weighting in cash. Due to the fund's size, we were very deliberate in constructing the new portfolio. This process, which took from the beginning of September 2013 through mid-October 2013, resulted in our holding a large weighting in cash during the transition period as we put money to work. Given that the market performed very well during that time, this cash weighting was a drag on returns. "We employ a 'classic value' approach founded in the belief that investor biases can cause quality small-cap companies to trade below their intrinsic values." In terms of stock selection, the fund's post-changeover return was hurt by our underperformance in the energy, industrials and health care sectors. In energy, the primary reason for the fund's shortfall was its position in Goodrich Petroleum Corp., which lost ground even as the broader sector finished with a gain. The fund's underperformance in industrials was largely the result of its position in Quanex Building Products Corp., while its return in health care was pressured by the poor showing of MedAssets, Inc. On the plus side, our performance from September 3, 2013 onward was helped by our position in H.B. Fuller Co., a producer of adhesives and chemicals that rallied after providing encouraging news on the progress of its European integration plans. Two technology companies — Blucora Inc., and ACI Worldwide, Inc. — also made strong contributions to the fund's return. Outlook and Positioning We employ a "classic value" approach founded in the belief that investor biases can cause quality small-cap companies to trade below their intrinsic values. We seek to exploit these inefficiencies through intensive, bottom-up fundamental research and a focus on companies with not just attractive valuations, but also catalysts that will cause the value to be recognized by the market. Among these catalysts may be important shifts such as a new product cycle, or changes in industry dynamics or management. We seek to run a fully invested, diversified portfolio that takes meaningful positions based on our level of conviction and the trade-off of volatility and return potential for each individual stock.Our process tends to construct a portfolio that preserves capital in down markets while trying to capture the majority of the return in up markets. Following the changeover to the portfolio, we reduced the fund's weightings in financial stocks to about two-thirds of their previous size. We believe banks, real estate investment trusts and diversified financials to be unattractive based on valuation, compared to their historical levels and their limited growth prospects in an environment of heavier regulation. On the other hand, we find insurance stocks to be more compelling based on the favorable pricing environment. We also made a modest reduction to the fund's positions in the energy sector, and we made the largest additions to the information technology, consumer discretionary and industrials sectors. This doesn't reflect a top-down view, but rather the fact that we are identifying many of the most attractive individual stocks in these areas. Specifically, we are finding that these sectors are home to a high representation of companies that have attractive balance sheets, strong cash flows and positive catalysts for performance. In comparison to the benchmark, the fund's largest overweights as of November 30, 2013 were in the industrials and technology sectors, while its largest underweights were in financials, energy and utilities. In terms or our outlook, we would describe the current U.S. economic environment as "fair." While we do not believe the economy is in danger of slipping into a recession, the improvement in the U.S. growth outlook continues to be slow. This is both exemplified and exacerbated by the cautious tone that companies are striking right now. Inventories are very lean, hiring is occurring at a modest pace and overall investment on the company level is limited. This could continue for some time given that government policy largely serves to undermine confidence on both Main Street and Wall Street. Given this backdrop, the markets in general — and small-cap stocks in particular — have moved far and fast over the past year. Valuations aren't extreme in any sense, but new investment opportunities have been more difficult to come by. Nevertheless, the fund owns many reasonably valued companies with excellent long-term opportunities. We therefore remain optimistic on the outlooks for the individual companies we hold in the portfolio, despite the potentially challenging near-term environment. Ten Largest Equity Holdings at November 30, 2013 (23.2% of Net Assets) 1. HealthSouth Corp. Provides outpatient surgery 3.5% 2. CNO Financial Group, Inc. Provides insurance products and services 3.0% 3. ProAssurance Corp. A risk management and claims defense company with a license to write business across the United States 2.8% 4. Belden, Inc. Manufactures high-speed electric cables 2.5% 5. H.B. Fuller Co. Manufacturer of industrial adhesives 2.4% 6. Verint Systems, Inc. Provider of voice analysis software 2.1% 7. AerCap Holdings NV Integrated global aviation company 1.9% 8. Employers Holdings, Inc. Provides workers' compensation insurance 1.7% 9. ACI Worldwide, Inc. Develops, markets and supports software products for the global electronics funds transfer market 1.7% 10. The Brink's Co. Provides business and security services 1.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 51 for contact information. Portfolio Manager Richard Glass, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2013 with 22 years of industry experience. Previously, he was lead portfolio manager and Managing Partner of Lockwell Investments, LLC, managing US Small Cap Value and US Small Mid Cap Value strategies. Prior to founding Lockwell in August of 2010, he was a Managing Director and portfolio manager for small- and mid-cap value strategies at Morgan Stanley Investment Management from November 2002 to July 2010. Before joining Morgan Stanley, he held positions with Neuberger Berman and with Wood, Struthers and Winthrop. — BS in Economics, University of Pennsylvania. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Value Index tracks the performance of those Russell 2000® Index companies with lower price-to-book values and lower forecasted growth rates. Index and category returns assume reinvestment of all distributions. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Contribution incorporates both a stock's total return and its weighting in the fund. Performance Summary November 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 35.95% 17.37% 10.49% Adjusted for the Maximum Sales Charge (max 5.75% load) 28.13% 15.99% 9.83% Russell 2000® Value Index† 37.60% 18.61% 8.79% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 34.80% 16.39% 9.55% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 31.80% 16.28% 9.55% Russell 2000® Value Index† 37.60% 18.61% 8.79% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 34.99% 16.52% 9.68% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 34.99% 16.52% 9.68% Russell 2000® Value Index† 37.60% 18.61% 8.79% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 11/30/13 No Sales Charges 36.17% 17.56% 8.81% Russell 2000® Value Index† 37.60% 18.61% 7.41% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 No Sales Charges 36.50% 17.86% 10.92% Russell 2000® Value Index† 37.60% 18.61% 8.79% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.19%, 2.00%, 1.92%, 1.03% and 0.80% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through November 30, 2013 which is based on the performance period of the life of Class S. † The Russell 2000 Value Index is an unmanaged index measuring the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Class A Class B Class C Class S Institutional Class Net Asset Value 11/30/13 $ 11/30/12 $ Distribution Information as of 11/30/13 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of November 30, 2013 Shares Value ($) Common Stocks 96.6% Consumer Discretionary 12.8% Auto Components 1.3% Tenneco, Inc.* Commercial Services & Supplies 0.9% Standard Plus Corp.* Diversified Consumer Services 2.2% Ascent Capital Group, Inc. "A"* Hillenbrand, Inc. Hotels, Restaurants & Leisure 3.2% AFC Enterprises, Inc.* Bob Evans Farms, Inc. CEC Entertainment, Inc. Denny's Corp.* Specialty Retail 3.6% CST Brands, Inc. Genesco, Inc.* Pier 1 Imports, Inc. Textiles, Apparel & Luxury Goods 1.6% Hanesbrands, Inc. Consumer Staples 2.2% Food Products Ingredion, Inc. Snyder's-Lance, Inc. Energy 3.5% Energy Equipment & Services 2.0% Superior Energy Services, Inc.* TETRA Technologies, Inc.* Oil, Gas & Consumable Fuels 1.5% Berry Petroleum Co. "A" Goodrich Petroleum Corp.* Financials 24.8% Capital Markets 0.6% Safeguard Scientifics, Inc.* Commercial Banks 7.8% Eagle Bancorp., Inc.* First Horizon National Corp. First Niagara Financial Group, Inc. MB Financial, Inc. OFG Bancorp. State Bank Financial Corp. Sterling Bancorp. Taylor Capital Group, Inc.* The Bancorp., Inc.* Insurance 12.3% Amtrust Financial Services, Inc. Argo Group International Holdings Ltd. CNO Financial Group, Inc. Employers Holdings, Inc. Endurance Specialty Holdings Ltd. Platinum Underwriters Holdings Ltd. ProAssurance Corp. Real Estate Investment Trusts 1.2% Agree Realty Corp. (REIT) Pebblebrook Hotel Trust (REIT) Thrifts & Mortgage Finance 2.9% Capitol Federal Financial, Inc. Northwest Bancshares, Inc. Oritani Financial Corp. Walker & Dunlop, Inc.* Health Care 5.1% Health Care Equipment & Supplies 0.4% Hill-Rom Holdings, Inc. Health Care Providers & Services 3.8% HealthSouth Corp. U.S. Physical Therapy, Inc. Health Care Technology 0.9% MedAssets, Inc.* Industrials 21.5% Aerospace & Defense 4.1% Curtiss-Wright Corp. HEICO Corp. "A" Moog, Inc. "A"* Triumph Group, Inc. Air Freight & Logistics 2.0% Forward Air Corp. Hub Group, Inc. "A"* Building Products 1.2% Quanex Building Products Corp. Commercial Services & Supplies 4.0% ABM Industries, Inc. G&K Services, Inc. "A" The Brink's Co. United Stationers, Inc. Construction & Engineering 0.9% MYR Group, Inc.* Electrical Equipment 1.0% Powell Industries, Inc. Machinery 4.9% Actuant Corp. "A" Harsco Corp. Hyster-Yale Materials Handling, Inc. ITT Corp. Tennant Co. Professional Services 0.5% ICF International, Inc.* Road & Rail 1.0% Celadon Group, Inc. Trading Companies & Distributors 1.9% AerCap Holdings NV* Information Technology 17.7% Communications Equipment 1.9% ADTRAN, Inc. Plantronics, Inc. Electronic Equipment, Instruments & Components 5.7% Belden, Inc. CTS Corp. GSI Group, Inc.* Rogers Corp.* ScanSource, Inc.* Internet Software & Services 1.4% Blucora, Inc.* IT Services 3.1% DST Systems, Inc. NeuStar, Inc. "A"* Sapient Corp.* Office Electronics 1.2% Zebra Technologies Corp. "A"* Semiconductors & Semiconductor Equipment 0.6% Microsemi Corp.* Software 3.8% ACI Worldwide, Inc.* Verint Systems, Inc.* Materials 6.8% Chemicals 5.7% A. Schulman, Inc. Cytec Industries, Inc. H.B. Fuller Co. Innophos Holdings, Inc. Zep, Inc. Metals & Mining 1.1% Materion Corp. Utilities 2.2% Electric Utilities 0.7% ALLETE, Inc. Gas Utilities 0.8% UGI Corp. Multi-Utilities 0.7% NorthWestern Corp. Total Common Stocks (Cost $1,445,446,487) Exchange-Traded Fund 2.1% iShares Russell 2000 Value Index Fund (Cost $34,472,861) Cash Equivalents 3.9% Central Cash Management Fund, 0.07% (a) (Cost $66,767,451) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,546,686,799)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,547,358,979. At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $201,135,936. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $216,314,860 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,178,924. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) $ $
